Title: Enclosure: Amant Spreafico to Stephen Cathalan, 9 January 1816
From: Spreafico, Amant
To: Cathalan, Stephen


            
              
                
                                Nice
                                 9 Janvier 1816
                            
              
              Nous nous empressons de repondre à la lettre que vous nous avez fait l’honneur de nous écrire le 3 Courant, et de vous témoigner combien nous sommes sensible et reconnaissant à la part que vous avez pris à la perte de Mr V Sasserno, Sa veuve qui Se trouve dans ce moment à Paris en Sera instruite et en nos qualité de Son fondé de pouvoir nous vous prions en agréer toute Sa reconnaissance; Si elle passe à son retour dans votre ville elle Se fera un devoir de vous Saluer.
              Bonne note est prise de la commission que vous nous donnez de 200 Blles bon vin vieux de Bellet; c’est une liqueur rare et chere dans ce moment, cependant nous nous obligeons de vous le fournir Sous 15me au même prix de f 165 les 100 Boutlles  caisses & port a bord compris: Si nous vous demandons un delai de 15 jours pour vous faire cet envoi, c’est que desirant servir Mr Jefferson comme il le mérite, nous allons mettre en perce une Barrique qui a cinq ans, vin que nous avons fait nous même et qui est três bon; vous en jugerez par une Blle que nous remetterons au Capitaine qui sera chargé des 2 caisses.  quant au montant nous en prévaudrons Sur vous, Monsieur, conformément à votre ordre.
              
                nous avons l’honneur d’être avec estime et consideration &ca  
                Par Pre de Mages & Co—(Signé) Amant Spreafico.
              
            
            
              Monsieur le consul,  L’amitié qui me liait avec Mr Sasserno et celle que lui portait Mr Jefferson m’engage à repondre à l’article de votre lettre, concernant le consulat de Nice;  j’ose Mr Le Consul réclamer en ma faveur, ce titre d’honneur, avec l’obligation de céder cette honnorable place au fils de mon ancien ami, dans l’espace de deux ans époque à la quelle il aura acquit L’expérience nécessaire pour la remplir dignement; il se trouve dans ce moment auprês d’un oncle qui reside à Paris, et qui doit venir se fixer dans notre ville en may prochain; il laisse Son neveu chez M Mr Dque André & Cottier Banquier pour S’y former au commerce, dela il l’enverra en Angleterre pour S’y perfectionner dans la langue anglaise, qu’il connait déja.  Cet oncle nommé Mr Arson, possede une fortune assez consequente, il a acquit dans notre ville pour 300 Mille francs de bien-fonds; il aime beaucoup Son neveu qui merite bien Son affection, ainsi Mr le consul, Si je reclame votre protection auprês de votre gouvernement ce n’est absolument que pour être utile au fils d’un ami qui mettait toute Sa confiance en moi, et auquel je Serais bien aise de procurer une place, aussi honnorable et qui le rendrait indépendant du gouvernement Sous lequel il doit vivre.
              Veuillez je vous prie Mr Le Consul, m’honnorer d’une réponse & Si vous entrevoyez que je puisse obtenir la place que je reclame pour ne la remplir que pendant deux ans, m’obligeant de la céder au fils de mon ami, qui parlera & écrira l’anglais; quant à moi je vous avoue que je ne comprends pas du tout cette Langue—J’ai l’honneur d’être &c &c
              
                (Signé) Amant Spreafico 
              
            
           
            Editors’ Translation
            
              
                
                  
                                Nice
                                9 January 1816
                            
                
                We hasten to reply to the letter you did us the honor of writing on the third of this month and to let you know how appreciative and grateful we are for the interest you have taken on the occasion of the loss of Mr. Victor Sasserno. His widow, who is in Paris at the moment, will be informed of this, and in our capacity as her authorized representatives, we ask you to accept her gratitude. If, upon her return, she passes through your city, she will consider it her duty to visit you.
                We take note of your order for 200 bottles of good, aged, Bellet wine. This liqueur is rare and expensive at the moment. However, we are determined to obtain it for you in the next two weeks at the same price of 165 francs per 100 bottles,  boxes and shipping included. If we ask you for a 15-day delay before making this shipment, it is because, in order to serve Mr. Jefferson as he should be, we are going to tap a barrel, aged 5 years, of a very good wine that we made ourselves. You will judge of it by a bottle that we will deliver to the captain who will be entrusted with the 2 boxes.  As for the payment, we will charge it to you, Sir, according to your orders.
                
                  We have the honor to be, with respect and consideration etc.
                  By Pierre de Mages & Company—(Signed) Amant Spreafico.
                
              
              
                Mr. Consul,  my friendship with  Mr. Sasserno and his with Mr. Jefferson  induces me to reply to the portion of your letter regarding the consulate at Nice. Mr. Consul, I dare request in my favor this title of honor, with the obligation of relinquishing this honorable position to the son of my old friend, in the space of two years time, when he will have acquired the experience necessary to fill it properly. He is at the moment staying with an uncle who lives in Paris and is supposed to come and settle in our city next May. He will leave his nephew at the firm of Messieurs Dominique André & Cottier,  bankers,  to be trained in commerce.  From there he will send him to England to perfect his knowledge of the English language, which he already knows.  This uncle, named Mr. Arson, has a rather  large fortune. He has acquired 300 thousand francs worth of property in our city. He is very fond of his nephew, who well deserves his uncle’s affection. Hence,  Mr. Consul, if I request your protection in dealing with your government, it is absolutely only to be useful to the son of a friend, who has placed all his trust in me and for whom I would be happy to procure a position as honorable as this one, which would make him independent of the government under which he must live.
                Please, Mr. Consul, be so kind as to honor me with a reply, if you feel that there is the slightest chance I might obtain the position I am requesting to occupy for only two years, obliging myself then to relinquish it to my friend’s son, who will speak and write English. As for myself, I confess that I do not understand that language at all—I have the honor to be etc. etc.
                
                  (Signed) Amant Spreafico
                
              
            
          